The only errors insisted upon in appellant's brief are that the court erred in refusing to give the affirmative charge and charges, to the effect that the plaintiff could not recover without actual possession having been shown. There was *Page 333 
evidence tending to sustain the plaintiff's right to recover, as stated in the several counts of the complaint, to which demurrers were not sustained or confessed, and hence the general charge was properly refused. Two of the counts were in case, under which proof of possession was not essential to a recovery, and hence the other charges requested by the defendant were properly refused.
The other assignments of error are either not insisted upon or waived. There is no error in the record, and the judgment is affirmed.
Affirmed.